ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Line Government Services, LLC                )      ASBCA No. 58560
                                             )
Under Contract No. W917BG-07-D-0005          )

APPEARANCES FOR THE APPELLANT:                      Lea Carol Owen, Esq.
                                                    Ben H. Bodzy, Esq.
                                                     Baker, Donelson, Bearman,
                                                     Caldwell & Berkowitz, P.C.
                                                     Nashville, TN

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    James D. Stephens, Esq.
                                                     Assistant District Counsel
                                                     U.S. Army Engineer District, Middle East
                                                     Winchester, VA

                                ORDER OF DISMISSAL

       The appeal has been resolved by the parties' joint stipulation of dismissal with
prejudice. Accordingly, it is dismissed from the Board's docket with prejudice.

      Dated: 26 March 2014




                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58560, Appeal of Line Government
Services, LLC, rendered in conformance with the Board's Charter.

      Dated:

                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals